TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00254-CV




                                Shannon Mattingly, Appellant

                                               v.

                       John Cowman and City of Leander, Appellees




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 04158-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Shannon Mattingly has filed an agreed motion to dismiss her appeal. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Agreed Motion

Filed: July 15, 2004